Citation Nr: 0522453	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent from April 1, 2000, to July 19, 2004, for hepatitis C 
with cirrhosis of the liver.

2.  Entitlement to an initial evaluation in excess of 70 
percent from July 20, 2004, for hepatitis C with cirrhosis of 
the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from March 1980 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

By way of procedural background, the Board notes that the 
veteran was initially granted service connection for 
hepatitis C in February 2000 and assigned a 30 percent 
rating.  Thereafter, the veteran perfected an appeal to the 
Board.

Under regulations issued after enactment of the Veterans 
Claims Assistance Act, discussed below, and effective 
February 22, 2002, the Board issued an internal memorandum 
dated in January 2003 in this matter, which sought to conduct 
evidentiary development in this appeal, without remanding the 
case to the RO.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, the United States Court of Appeals for the Federal 
Circuit subsequently invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in January 2004, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  In a subsequent rating decision dated in 
April 2005, the RO increased the evaluation of the veteran's 
service-connected disability from 30 to 70 percent disabling, 
effective July 20, 2004.


FINDINGS OF FACT

1.  The veteran's hepatitis C with cirrhosis of the liver, 
from April 1, 2000, to July 19, 2004, was characterized by 
fatigue, nausea, and one episode of ascites, with no 
documented vomiting or debilitation or incapacitating 
episodes.

2.  The veteran's hepatitis C with cirrhosis of the liver, 
dated from July 20, 2004, is characterized by chronic 
fatigue, varices, some abdominal distension, and no 
indication of anorexia, weight loss, or incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent, from April 1, 2000, to July 19, 2004, for hepatitis 
C with cirrhosis of the liver are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7312, 
7345 (2001) (effective prior to July 2, 2001); and 38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7354 (2004) (effective July 
2, 2001).

2.  The criteria for an initial evaluation in excess of 70 
percent, from July 20, 2004, for hepatitis C with cirrhosis 
of the liver are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7312, 7345 (2001) 
(effective prior to July 2, 2001); and 38 C.F.R. § 4.114, 
Diagnostic Codes 7312, 7354 (2004) (effective July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A May 2000 private hospital record shows the veteran 
underwent a liver biopsy.  He was diagnosed with chronic 
hepatitis, mild to moderate activity, with evidence of 
cirrhosis, and mild macrovesicular steatosis.

In a May 2000 private record, Dr. A diagnosed the veteran 
with chronic hepatitis C with established cirrhosis, non-
respondent to current available therapy.  His ultrasound of 
the liver and gallbladder were both unremarkable.

In an August 2000 written statement, Dr. J indicated that he 
saw the veteran for evaluation of his liver disease.  He had 
no history of acute hepatitis or jaundice.  The veteran had 
difficulty sleeping at night and was drowsy in the daytime.  
There were no episodes of clear-cut encephalopathy.  There 
was no evidence of ascites or edema.  There were no spiders 
and no asterixis.

In October 2000, the veteran underwent VA general medical 
examination.  He stated that in 1985, on a routine physical 
examination, military physicians had diagnosed chronic and 
active hepatitis C.  At the time, the veteran was having 
episodes of severe weakness but no jaundice.  Subsequently, 
military physicians had started him on interferon for 
treatment of hepatitis C.  He took the medication for about 
three months but it had to be stopped.  Then in 1996, 
military physicians once again tried interferon and 
rifomycin, by mouth.  He took this medication for seven 
months but stopped because he developed a severe allergic 
reaction.  Now, he was not on any medication.  He had some 
weakness and fatigue on a daily basis, and infrequently he 
had some jaundice involving the eyes.  These were the only 
symptoms that he had regarding his hepatitis C.

The veteran also stated that, in July 2000, he had undergone 
a liver biopsy.  He was diagnosed with cirrhosis of the 
liver.  He was told it was secondary to his hepatitis C.  He 
stated that he not had any problems with alcohol abuse for 
the past nine months.  On examination, the veteran's abdomen 
was within normal limits.  There was no pain or tenderness to 
palpation of the abdomen.  There was no organomegaly and no 
masses.  Bowel sounds were normal.  An ultrasound of the 
abdomen dated in November 2000 showed lightly prominent liver 
but no diseases identified.  The diagnoses were chronic and 
active hepatitis C, symptomatic, and cirrhosis of the liver, 
by biopsy, secondary to chronic and active hepatitis C.

In a January 2002 VA psychological record, the veteran 
indicated that he continued to work as a detention officer.  
It was physically difficult for him, and he felt very tired 
at work.  He said he had worked in that job since retirement 
from the military.  The veteran's sleep was often poor, with 
only a few hours a night.  His appetite was quite variable.  
His energy level was very low.

A June 2002 VA treatment record shows a LIPASE of 365, which 
was high and critical.

An August 2002 VA record shows the veteran's lipase reading 
was 435, which was noted to be high and critical.

A September 2002 letter shows the veteran was approved by the 
Liver Transplant Committee and placed on the active waiting 
list for a liver transplant.

A November 2002 VA treatment record shows the veteran felt 
very tired, and said he fell asleep easily.  He complained of 
pain in his stomach.  He had experienced a marked weight gain 
from 155 to 186 lbs over the last two months.  His urine was 
dark, but it was noted that he had not been drinking enough 
water.

A February 2003 VA treatment record shows the veteran 
complained of cramps.  He was negative for nausea, vomiting, 
diarrhea, fever, chills, cough, headache, sputum production, 
and dysuria.  His abdomen was nontender and nondistended, 
with no hepatosplenomegaly.  The opinion was that the veteran 
had end-stage liver disease, which was currently stable.

In May 2003, the veteran again underwent VA examination.  His 
medical history included hepatitis C, with two attempts at 
failed therapy with interferon.  He also had cirrhosis of the 
liver.  The veteran denied any vomiting, hematemesis, or 
melena.  He reported episodes of abdominal pain on a weekly 
basis, which were mild over the previous two months.  He 
reported bloating and distention associated with the pain.  
Diuretics had not decreased the abdominal bloating.  He had 
not been told previously that he had fluid in his abdomen or 
ascites.  He reported nausea but denied any vomiting.  The 
veteran complained of fatigue, weakness, depression, and 
anxiety, which were mild to moderate and constant.  Current 
symptoms included hepatic encephalopathy, fatigue, increased 
abdominal girth, and swelling of the lower extremities.

On examination, there was no evidence of ascites.  There was 
no fluid wave, and no shifting dullness.  The veteran 
reported weight gain from 159 to 197 pounds.  He reported 
diarrhea.  There was no evidence of malnutrition.  He denied 
any episodes of hematemesis or melena.  He reported pain in 
the upper left quadrant in addition to the right upper 
quadrant, which was not precipitated by anything in 
particular.  The liver size was moderately enlarged, at 3 to 
4 centimeters beyond the right costal margin.  There was no 
caput medusa, but there were spider telangiectasias along the 
anterior chest wall.  Muscle strength appeared to be normal, 
though there was mild evidence of wasting in the arms and 
legs.  There was positive palmar erythema and positive spider 
angiomata.

A previous esophagogastroduodenoscopy referred to on an 
outside clinic note reported presence of grade 1 esophageal 
varices, and an X-ray suggestive of gastric varices.  Liver 
function studies were significant for an albumin of 3.2, 
total bilirubin 0.8, and prothrombin time 13.8.  Platelet 
count was 92,000 and ammonia level was at 211.  
Alphafetoprotein was reportedly elevated outside of this 
facility, but the examiner did not have the number.  Imaging 
of the liver with ultrasound did not show any masses 
suggestive of hepatoma.  A liver biopsy performed in May 2000 
was noted to show degenerative nodules, moderate piecemeal 
necrosis, and mild matrovesicular steatosis.  The diagnoses 
were hepatitis C virus infection, failed treatment with 
interferon and ribavirin and then again with pegylated 
interferon and ribavirin, Child-A cirrhosis secondary to 
hepatitis C plus or minus previous history of moderate to 
severe alcohol consumption, fatigue, and chronic abdominal 
pain.

A May 2003 VA outpatient record shows the veteran's amylase 
was 52, and his lipase was 417, which was noted to be high 
and critical.

A July 2003 VA treatment record shows the veteran's lipase 
was 309, which was noted to be high and critical.

A July 2004 VA treatment record shows the veteran complained 
of fatigue.  It was a chronic condition.  A CT showed changes 
in the liver consistent with cirrhosis, as well as varices, 
esophageal and gastric.  There was pronounced splenomegaly.  
The veteran was on the liver transplant list.  He complained 
of loose stools and some shaking.  There was no rectal 
bleeding.  He complained of abdominal distension.  On 
examination, the veteran's skin was a little pale and 
yellowish.  There were no spider angiomas, no rash, and no 
venous distension noted.  The abdomen showed mild distension 
that was soft and painless.  The liver edge was palpable.  
The assessment was cirrhosis of the liver with esophageal and 
gastric varices.  There was notation of splenomegaly, 
thrombocytopenia, and elevated liver function tests.

A February 2005 VA outpatient record shows the veteran 
complained of leg cramps and fatigue.  On examination, there 
were spider angiomas.  His abdomen was soft and painless.  
There was a small amount of ascites.  His liver was mildly 
enlarged.  There was no swelling to the legs.  The skin on 
both lower legs had a brown discoloration.  The assessment 
was fatigue, leg cramps, and cirrhosis of the liver.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed October 2000 statement 
of the case (SOC) and January 2001 and April 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is rated 30 percent disabled from April 1, 2000, 
to July 19, 2004, and 70 percent disabled from July 20, 2004, 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Codes 
(DCs) 7312, 7354 (2004).  DC 7312 provides the rating 
criteria for cirrhosis of the liver, and DC 7354 provides the 
rating criteria for hepatitis C.  Under the provisions of 
38 C.F.R. § 4.114, ratings under these diagnostic codes will 
not be combined with each other.  A single evaluation is 
assigned under the code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Under DC 7312, portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss warrant a 30 percent rating.  A history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks warrants a 50 
percent rating.  A history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks warrants a 50 percent rating.  
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), warrants a 
100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2004).

Under DC 7354, a 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

The Board notes that during the pendency of the veteran's 
appeal, and effective July 2, 2001, the rating criteria for 
evaluating liver disorders were amended.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345, 
was the appropriate rating Code for infectious hepatitis.  
Following the regulation change, Diagnostic Code 7345 was 
amended and is currently used to rate chronic liver disease 
without cirrhosis, to specifically exclude hepatitis C.  
Diagnostic Code 7354 now contains criteria for evaluating 
hepatitis C.  DC 7312 continues to provide the rating 
criteria for cirrhosis of the liver, although the criteria 
have changed.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered in his pending 
claim for the period after the change was made.  See also 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (precedent opinions of 
VA General Counsel are binding on Board).

Since the veteran brought his original claim in September 
1999, before the ratings were amended, the Board must also 
evaluate his disability under the earlier criteria.

Under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2001), 
moderate cirrhosis with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight, or 
impairment of health warranted a 30 percent rating.  
Moderately severe cirrhosis with liver definitely enlarged 
with abdominal distention due to early ascites and with 
muscle wasting and loss of strength warranted a 50 percent 
rating.  Severe cirrhosis with ascites requiring infrequent 
tapping, or recurrent hemorrhage from esophageal varices, 
aggravated symptoms, and impaired health warranted a 
70 percent rating.  Pronounced cirrhosis with aggravation of 
the symptoms for moderate and severe, necessitating frequent 
tapping warranted a 100 percent rating.  38 C.F.R. § 4.114, 
DC 7312 (2001).

Under 38 C.F.R. § 4.114, DC 7345 (2001), 30 percent was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation required moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  Finally, a 100 
percent rating under this code was warranted when the disease 
was productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.

Under the old regulations for cirrhosis of the liver, 
enumerated at DC 7312 (2001), the veteran's disability does 
not warrant an increase to 50 percent prior to July 20, 2004.  
Specifically, the medical evidence of record fails to show 
that the veteran's liver was enlarged due to early ascites.  
While the veteran reported bloating and distension during his 
May 2003 VA examination, he indicated he had not been told 
previously that he had ascites.  Additionally, on 
examination, it was not found.  Nor were such symptoms found 
on any previous medical records or any until the July 2004 
outpatient report that resulted in a rating increase.  
Therefore, although the May 2003 examiner noted mild evidence 
of wasting of the arms and legs, since the veteran showed no 
evidence of ascites, his disability does not warrant an 
increase to 50 percent, prior to July 20, 2004, under the 
criteria of DC 7312 (2001).

Under the revised criteria for cirrhosis of the liver, listed 
at Diagnostic Code 7312 (2004), the veteran's disability also 
does not warrant an increase to 50 percent, prior to July 20, 
2004.  Specifically, there is no evidence, prior to that 
date, that the veteran experienced one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy.  It was specifically noted several times that 
the veteran had no evidence of ascites prior to this date.  
Furthermore, there is no evidence of symptoms corresponding 
to the other criteria that would warrant an increase to 50 
percent under DC 7312 (2004).

Under the old criteria for hepatitis, infectious DC 7345 
(2001), the veteran's disability does not warrant an increase 
to 60 percent.  The Board notes that while the veteran 
complained of some fatigue and weakness, depression, and 
stomach cramps, there is no evidence, prior to July 20, 2004, 
that he incurred disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Specifically, the veteran never reported that he was 
bedridden due to his disability.  Nor is there any evidence 
that he missed work due to his disability.  Therefore, an 
increase to a 60 percent rating is not warranted under DC 
7345 (2001).

Pursuant to the revised criteria for rating hepatitis C, DC 
7354 (2004), the veteran's disability does not warrant an 
increase to a 40 percent rating prior to July 20, 2004.  
Specifically, while the medical evidence shows complaints of 
fatigue and malaise, the veteran has never demonstrated 
anorexia or weight loss.  Indeed, the veteran was shown to 
have gained significant weight during this time period.  
Furthermore, as noted above, the veteran is not shown to have 
experienced any incapacitating episodes, to include fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain.  Certainly the veteran demonstrated some 
of these symptoms, including fatigue and malaise, but he 
showed no evidence of vomiting, nausea, or anorexia.  In 
addition, there was only one medical record, the May 2003 VA 
examination report that showed any evidence of right upper 
quadrant pain or arthralgia.  As indicated before, there is 
no evidence that the veteran encountered any incapacitating 
episodes.  Therefore, an increase to a 40 percent disability 
rating is not appropriate under DC 7354 (2004).

Effective July 20, 2004, the veteran's disability rating was 
increased to 70 percent by the RO.  Therefore, the Board will 
examine whether the veteran's disability warrants a 100 
percent rating for this time period.

Under the old criteria for cirrhosis of the liver, DC 7312 
(2001), the veteran's disability does not warrant a 100 
percent disability rating because there is no evidence that 
the veteran's cirrhosis necessitated any tapping, let along 
frequent tapping.  Therefore an increase is not available 
under DC 7312 (2001).

Under the revised criteria for cirrhosis of the liver, DC 
7312 (2004), the veteran's disability does not warrant a 100 
percent disability rating because, while he showed 
generalized weakness and some jaundice, there was no evidence 
of substantial weight loss.  In fact, the only reference to 
the veteran's weight throughout his course of treatment, 
noted that he gained significant amounts of weight.  
Furthermore, while he now demonstrated gastric varices, there 
is no evidence that this, or any ascites or hepatic 
encephalopathy was refractory to treatment.  Therefore, the 
veteran's disability does not warrant a 100 percent rating 
under DC 7312 (2004).

Under the old criteria for infectious hepatitis, listed at DC 
7345 (2001), the veteran's disability does not warrant an 
increase because there is no evidence of marked liver damage 
manifested by liver function tests.  While the liver function 
tests showed high readings, they did not indicate marked 
liver damage.  Furthermore, there is no evidence of episodes 
lasting several weeks of disabling symptoms requiring rest 
therapy.  Indeed, the veteran never indicated that he was 
disabled by his symptoms enough to warrant bed rest.  
Therefore, application of DC 7345 (2001) does not result in 
an increased rating.

Finally, under the revised criteria for hepatitis C, listed 
at DC 7354 (2004), the veteran's disability does not warrant 
an increase because there is no evidence of near-constant 
debilitating symptoms, including fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  While the veteran complained of a few of these 
symptoms to a certain degree, there is no indication that 
they caused any, let alone near constant debilitation.  
Therefore, application of DC 7354 (2004) does not result in 
an increased rating for the veteran's disability, beginning 
July 20, 2004.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  In 
this case, staged ratings were assigned, and the Board agrees 
with the RO's determination.

Given the above analysis, the Board concludes that the 
veteran's disability has been properly evaluated by the RO.  
Consequently, the Board finds that the disability ratings 
confirmed in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for an initial 
evaluation in excess of 30 percent prior to July 20, 2004, 
and 70 percent on and after July 20, 2004, for hepatitis C 
with cirrhosis of the liver, the benefit-of-the-doubt 
doctrine is inapplicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial evaluation in excess of 30 percent from April 1, 
2000, to July 19, 2004, for hepatitis C with cirrhosis of the 
liver is denied.

An initial evaluation in excess of 70 percent from July 20, 
2004, for hepatitis C with cirrhosis of the liver is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


